6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00027-CV
______________________________



IN RE:
CHRISTOPHER LEE COBB




                                                                                                                                            
                 
Original Mandamus Proceeding





                                                                                                                                            
                                           


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross



MEMORANDUM OPINION
          In his petition for writ of mandamus, Christopher Lee Cobb sought from this Court
a writ directing the trial court to disqualify Gary D. Young, County Attorney of Lamar
County, performing the duties of a district attorney, who now represents the State in the
pending capital murder case against Cobb, a case in which the State seeks the death
penalty.  While Young was in private practice, he represented Cobb on two prior occasions. 
Based on Young's role as Cobb's former attorney, Cobb argued that Young's participation
in the prosecution deprived Cobb of his constitutional rights to due process.
          Young has notified this Court that he and Cobb's current counsel, Steven R. Miears,
have agreed that Young will recuse himself from this prosecution.  This agreement
resolves the controversy pending before this Court.  Accordingly, we dismiss Cobb's
petition as moot.  
          The stay of Cobb's trial heretofore ordered by this Court February 15, 2006, is
hereby dissolved.  


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      March 1, 2006
Date Decided:         March 22, 2006